Name: 2005/119/EC: Decision of the Secretaries-General of the European Parliament, the Council, the Commission, the Court of Justice, the Court of Auditors, the European Economic and Social Committee and the Comittee of the Regions and the Representative of the European Ombudsman of 26 January 2005 on the organisation and running of the European Administrative School
 Type: Decision
 Subject Matter: teaching;  EU institutions and European civil service;  employment
 Date Published: 2005-02-10

 10.2.2005 EN Official Journal of the European Union L 37/17 DECISION OF THE SECRETARIES-GENERAL OF THE EUROPEAN PARLIAMENT, THE COUNCIL, THE COMMISSION, THE COURT OF JUSTICE, THE COURT OF AUDITORS, THE EUROPEAN ECONOMIC AND SOCIAL COMMITTEE AND THE COMITTEE OF THE REGIONS AND THE REPRESENTATIVE OF THE EUROPEAN OMBUDSMAN of 26 January 2005 on the organisation and running of the European Administrative School (2005/119/EC) THE SECRETARIES-GENERAL OF THE EUROPEAN PARLIAMENT, THE COUNCIL, THE COMMISSION, THE REGISTRAR OF THE COURT OF JUSTICE, THE SECRETARIES-GENERAL OF THE COURT OF AUDITORS, THE EUROPEAN ECONOMIC AND SOCIAL COMMITTEE, THE COMMITTEE OF THE REGIONS AND THE REPRESENTATIVE OF THE EUROPEAN OMBUDSMAN, Having regard to the Staff Regulations of officials of the European Communities and to the Conditions of Employment of other servants of the European Communities, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), Having regard to the Decision 2005/118/EC of the European Parliament, the Council, the Commission, the Court of Justice, the court of Auditors, the European Economic and Social Committee, the Committee of the Regions and the European Ombudsman of 26 January 2005 setting up a European Administrative School (2), and in particular Article 5 thereof, Having consulted the Staff Regulations Committee, Whereas: (1) Inter-institutional cooperation on training should be reinforced, in particular with a view to transmitting values common to all the Community institutions. Such cooperation represents considerable value added, in particular in terms of access to training, a wider range of training on offer and a reduction in unit costs. (2) The principle of sound management dictates that a gradual approach should be adopted to setting up the European Administrative School, hereafter the School. (3) The Decision setting up the School leaves scope for the Secretaries-General, the Registrar of the Court of Justice and the Representative of the Ombudsman to identify the fields of training to be assigned to it. (4) Where one of the signatory institutions implements a staff policy requiring training in a special field which the School is called upon to provide, such a policy should be facilitated by ensuring a minimum number of places on the Schools courses for staff of that institution, especially if such training is obligatory or a precondition for exercising particular functions, particularly management functions. (5) The School, like any other training body, should draw advantage from cooperation at European level by participating in relevant networks. (6) The details of the attachment of the School to the European Communities Personnel Selection Office, as provided for in Article 4 of the Decision setting up the School, should be laid down, HAVE DECIDED AS FOLLOWS: Article 1 Duties of the European Administrative School 1. The European Administrative School, hereafter the School, shall design, organise and evaluate, on behalf of the signatory institutions to the Decision setting up the School (hereafter the institutions), the following types of training: (a) management courses for officials and other servants who are called upon, or may be called upon, to perform management functions; (b) induction courses for new members of staff; (c) compulsory training as provided for in Article 45a of the Staff Regulations as part of the process for transferring between function groups. 2. Management and induction courses as referred to in points (a) and (b) of paragraph 1 may be organised by each of the institutions to supplement those organised by the School in line with their own specific needs. The School shall have exclusive responsibility for organising the training referred to in point (c) of paragraph 1. Article 2 Responsibilities of the institutions 1. The appointing authority in each institution shall make a sufficient number of officials available to the School as trainers according to rules adopted by the Management Board as provided for in point (g) of Article 7. 2. At the request of the School and depending on availability, the institutions shall provide it with training rooms in accordance with rules to be set by the Management Board. Article 3 Other services 1. Under an agreement between the Principal of the School and any body, office or agency, the School may admit participants from them to the courses which it organises on behalf of the institutions to the extent that there are places free. 2. Specifically in the case of the training provided for in point (c) of Article 1(1), a number of places shall be reserved each year for the Community bodies, offices and agencies, taking account of declared needs, in order to guarantee equal treatment of staff assigned to them in connection with Article 45a of the Staff Regulations. The number of places and the contributions to costs shall be set each year by the Management Board. 3. By written agreement, the School may include courses in its training programmes which are requested by a Community body, office or agency provided this does not hinder the organising of courses for the institutions. Any agreement of this kind shall set out the financial details of the services to be provided by the School and shall require the prior approval of the Management Board before coming into effect. 4. Where appropriate, and at the request of an institution or any Community body, office or agency, the School may provide assistance in the form of training expertise or other activities relating to its field of responsibility by means of an agreement with the Principal of the School setting out the financial details of this service. Article 4 Complaints and requests 1. The Principal of the School shall exercise the powers conferred on the appointing authority under Article 90 of the Staff Regulations in respect of all requests or complaints relating to the tasks of the School. 2. In the event of any such complaints, the Principal of the School shall consult the Chairman of the Management Board where he or she intends to endorse the original decision. 3. The School shall answer requests from the European Ombudsman concerning any matter falling within its area of responsibility under this Decision. Article 5 Organisation of activities 1. As a general rule, the courses organised by the School shall be given in both Brussels and Luxembourg. Other places of employment may be taken into consideration, consistent with the principle of sound management. 2. The Management Board shall ensure balanced access to courses for staff of the different institutions. It shall ensure, in particular, that a minimum number of places on the Schools courses are available for staff of any institution, where special training which the School has been asked to provide is obligatory or a precondition for exercising particular functions, particularly management functions. As part of the process of devising the annual work programme, any institution concerned shall notify its needs in the relevant fields. Appropriate priority shall be given in the final work programme to organising such courses. 3. So that signatory institutions may be able to cope with special and temporary situations, they may ask the School to admit a number of participants which is higher than its relative share of the total population, transferring to it the requisite budget resources. Article 3(2) shall apply. 4. The School may engage in cooperation with other colleges of administration, institutes and universities active in the same field. Such cooperation may include mutual exchanges. Article 6 Management Board During the period when the School is attached to the European Communities Personnel Selection Office, hereafter the Office, the function of the Management Board of the School shall be carried out by the Management Board of the Office according to the terms of Article 5 of Decision 2002/621/EC of the Secretaries-General of the European Parliament, the Council and the Commission, the Registrar of the Court of Justice, the Secretaries-General of the Court of Auditors, the Economic and Social Committee and the Committee of the Regions, and the Representative of the European Ombudsman (3). Article 7 Tasks of the Management Board In the common interest of the institutions, the Management Board shall: (a) acting by a qualified majority, approve the rules governing the running of the School; (b) acting by a simple majority on a proposal from the Principal of the School, approve the organisational structure of the School; (c) acting by a simple majority under the budget procedure on the basis of a draft drawn up by the Principal of the School, prepare an estimate of the School's revenue and expenditure and send it to the Commission with a view to the drawing-up of the estimate of the Commission's revenue and expenditure; at the same time it shall propose to the Commission any adjustments to the Schools establishment plan that it deems necessary; (d) acting by a simple majority, approve the type of and the rates chargeable for additional services that the School may perform against payment for the institutions, bodies, offices and agencies and the terms and conditions on which the School may perform them; (e) acting unanimously on a proposal from the Principal of the School, approve the work programme. The work programme shall also cover services not relating directly to training activities; (f) acting by a qualified majority on the basis of a draft drawn up by the Principal of the School, approve an annual management report covering all individual revenue and expenditure headings relating to work performed and services provided by the School. Before 1 May each year, it shall send to the institutions the report on the preceding financial year, drawn up in the light of the analytical accounts; (g) acting by a qualified majority on the basis of training needs, define the rules governing how each institution is to provide the School with an adequate number of officials to serve as trainers. Article 8 Appointment of staff 1. While the School is attached to the Office, the function of Principal of the School shall be carried out by the Head of the Office. 2. The Principal shall be the appointing authority for the staff of the School. 3. The Principal shall inform the Management Board of appointments made, contracts signed, promotions granted and disciplinary proceedings initiated against officials or other servants. 4. The officials of all Community institutions shall be informed of posts vacant within the School as soon as the Appointing Authority decides to fill those posts. 5. When carrying out tasks judged non-essential, the School may make use of contract staff as defined in Article 3a(1)(c) of the Conditions of employment of other servants. Article 9 Duties of the Principal and management of staff 1. The Principal shall be responsible for the smooth running of the School. Within the area of responsibility of the Management Board, he or she shall act under the authority of the latter. He or she shall provide secretarial services for the Management Board, shall report to it on the performance of his or her duties and shall submit to it any suggestion for the smooth running of the School. 2. Administrative procedures connected with the day-to-day management of staff, such as salaries, leave, and sickness, accident and retirement insurance, shall be carried out under the same conditions as for the officials and other servants of the Commission. That list shall not be exhaustive and the School may extend it to cover other areas in agreement with the Commission. Article 10 The Head of the School 1. While the School is attached to the Office, a Head of the School shall be appointed by the Commission after obtaining the Management Boards opinion in favour, arrived at by simple majority. The Management Board shall be closely involved in the procedures to be followed for appointing the Head of the School, in particular the drafting of the vacancy notice and the scrutiny of applications. 2. The Head of the School shall be responsible, under the authority of the Head of the Office, for carrying out the duties set out in Article 2 of the Decision setting up the European Administrative School. He or she shall attend the meetings of the Management Board which discuss points falling within his or her responsibility. Article 11 Financial aspects 1. The appropriations allocated to the School, the total amount of which shall be entered in a separate budget heading within the section of the budget relating to the Commission, shall be set out in detail in an Annex to that section. That Annex shall take the form of a statement of revenue and expenditure, subdivided in the same way as the sections of the budget. 2. The establishment plan of the School shall be annexed to the Commissions establishment plan. 3. As regards the appropriations for the School entered in the Annex hereto, the Commission shall, on the basis of a proposal from the Management Board, delegate the powers of authorising officer to the Principal of the School and shall set the limits and conditions applying to that delegation of powers. At the end of the financial year the Management Board shall inform the budgetary authority of the breakdown of amounts obtained in return for extra services provided by the School, within the budget heading in the Annex hereto. 4. The Schools budget shall be drawn up and executed in accordance with Council Regulation (EC, Euratom) No 1605/2002 (4). 5. While the School is attached to the Office, the financial provisions in paragraphs 1 to 4, and in particular the budget for the School and its staff, shall be dealt with in the context of the budget of the Office. The rules relevant to the Offices budget shall apply. To make it easier to identify the resources allocated to the School while complying with the budget rules, the staff of the School shall be shown separately in the Offices establishment plan and the operational appropriations specific to the School shall be given in a separate Article of Annex IV. Article 12 Review of duties 1. This Decision shall be reviewed, as regards the duties referred to in Article 1(1), at the earliest after a period of three years following the establishment of the School. 2. Any changes to these duties shall require the unanimous agreement of the Secretaries-General, the Registrar of the Court of Justice and the Representative of the Ombudsman on the basis of a relevant proposal adopted by the Management Board by a qualified majority as defined in Article 5(6) of Decision 2002/621/EC in the light of a detailed report prepared by the Principal. Article 13 Review of the attachment to the Office 1. At the latest at the end of the Schools third year of activity, the Head of the Office shall prepare a detailed report to the Management Board regarding the administrative attachment of the School to the Office. The Management Board may decide to end this attachment by a decision taken in accordance with the rules laid down in Article 4(3) of the Decision setting up the School. Where the Management Board decides that the attachment should continue, its decision shall include a reasoned opinion. 2. Where the Management Board decides under the procedure provided for in paragraph 1 that the attachment shall be renewed, it shall indicate in the decision the date by which it will re-examine the matter. Article 14 Effective date This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 26 January 2005. For the European Parliament The Secretary-General Julian PRIESTLEY For the Commission The Secretary-General David OSULLIVAN For the Court of Auditors The Secretary-General Michel HERVÃ  For the Committee of the Regions The Secretary-General Gerhard STAHL For the Council The Deputy General Secretary Pierre DE BOISSIEU For the Court of Justice The Registrar Roger GRASS For the European Economic and Social Committee The Secretary-General Patrick VENTURINI The European Ombudsman Nikiforos DIAMANDOUROS (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 31/2005 (OJ L 8, 12.1.2005, p. 1). (2) See page 14 of this Official Journal. (3) OJ L 197, 26.7.2002, p. 56. (4) OJ L 248, 16.9.2002, p. 1.